FILED
                             NOT FOR PUBLICATION                            JUL 26 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WADE KENNETH MALLETT,                            No. 10-16276

               Plaintiff - Appellant,            D.C. No. 2:09-cv-02309-FCD-
                                                 DAD
  v.

R. P. ROMAN; et al.,                             MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       California state prisoner Wade Kenneth Mallett appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations in connection with his prison disciplinary proceeding and

subsequent placement in the Security Housing Unit. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Ramirez v. Galaza, 334 F.3d 850, 853 (9th

Cir. 2003). We affirm.

      The district court properly dismissed Mallett’s due process claims because

the disciplinary proceeding resulted in the loss of 360 days of good-time credit,

and Mallett did not allege that the punishment has been invalidated. See Edwards

v. Balisok, 520 U.S. 641, 646-48 (1997) (a claim for monetary and declaratory

relief challenging the validity of procedures used to deprive a prisoner of

good-time credits is not cognizable under § 1983).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Mallett’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    10-16276